Case 3:19-cr-00401-CRB Document 1 Filed 08/22/19 Page 1 of 8



      Mniteti States;                                             Court
                                     FOR THE
               NORTHERN DISTRICT OF CALIFORNIA
                                         JKNIA
                                                                         i  r•'—3
                                                                         \i I.-

                                                                         t\]G22'
                   VENUE: SAN FRANCISCO
                                                                         SUSAM


                        UNITED STATES OF AMERICA,

                                          V.




                                                  CI119                    0401
                             KENNETH MORRIS,




                               DEFENDANT(S).


                              INDICTMENT

                          18 U.S.C § 1344(2) - Bank Fraud;
                   29 U.S.C. § 501(c) - Theft of Labor Union Assets;
                       18 U.S.C. §§ 981(a)(1)(C) & 982(a)(2)(A),
                      28 U.S.C. § 2461(c) - Forfeiture Allegations




         A true bill.



                                                              Foreman


         Filed in open court this                 day of




               ^         '                                       Clerk
Case 3:19-cr-00401-CRB Document 1 Filed 08/22/19 Page 2 of 8
Case 3:19-cr-00401-CRB Document 1 Filed 08/22/19 Page 3 of 8
Case 3:19-cr-00401-CRB Document 1 Filed 08/22/19 Page 4 of 8
Case 3:19-cr-00401-CRB Document 1 Filed 08/22/19 Page 5 of 8
Case 3:19-cr-00401-CRB Document 1 Filed 08/22/19 Page 6 of 8
Case 3:19-cr-00401-CRB Document 1 Filed 08/22/19 Page 7 of 8
Case 3:19-cr-00401-CRB Document 1 Filed 08/22/19 Page 8 of 8
